Name: Council Regulation (EC, Euratom) NoÃ 1066/2006 of 27 June 2006 adjusting from 1 July 2006 the scale for missions by officials and other servants of the European Communities in the Member States
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service
 Date Published: nan

 14.7.2006 EN Official Journal of the European Union L 194/1 COUNCIL REGULATION (EC, EURATOM) No 1066/2006 of 27 June 2006 adjusting from 1 July 2006 the scale for missions by officials and other servants of the European Communities in the Member States THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and to the Conditions of employment of other servants of the European Communities, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 13 of Annex VII thereto, Having regard to the proposal from the Commission, Whereas: (1) In accordance with Article 13(3) of Annex VII to the Staff Regulations, the Commission has submitted a report on the evolution of the prices of hotels, restaurants and catering services. (2) On the basis of that report, daily subsistence allowances and hotel ceilings should be adjusted to take account of price increases, HAS ADOPTED THIS REGULATION: Article 1 The scale of mission allowances in Article 13(2) of Annex VII to the Staff Regulations is hereby replaced by the following table. (in EUR) Destination Hotel ceiling Daily allowance Belgium 140 92 Czech Republic 155 75 Denmark 150 120 Germany 115 93 Estonia 110 71 Greece 140 82 Spain 125 87 France 150 95 Ireland 150 104 Italy 135 95 Cyprus 145 93 Latvia 145 66 Lithuania 115 68 Luxembourg 145 92 Hungary 150 72 Malta 115 90 Netherlands 170 93 Austria 130 95 Poland 145 72 Portugal 120 84 Slovenia 110 70 Slovakia 125 80 Finland 140 104 Sweden 160 97 United Kingdom 175 101 Article 2 This Regulation shall enter into force on 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 2006. For the Council The President J. PRÃ LL (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 2104/2005 (OJ L 337, 22.12.2005, p. 7).